Citation Nr: 0812207	
Decision Date: 04/11/08    Archive Date: 04/23/08

DOCKET NO.  02-14 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
anxiety and dysthymia.

2.  Entitlement to an increased (compensable)e rating for 
symptomatic dermagraphism with chronic urticaria associated 
with angiodema.


REPRESENTATION

Appellant represented by:	Francisca Santiago, Attorney


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to January 
1970.

This appeal to the Board of Veterans' Appeals (Board) 
initially arose from a December 2001 rating decision in which 
the RO recharacterized the veteran's service-connected 
disability (previously diagnosed as psychological factors 
affecting a physical condition) as two separate disabilities: 
(1) anxiety and dysthymia and (2) symptomatic dermagraphism 
with chronic urticaria associated with angiodema.  At that 
time, the RO assigned a 30 percent rating for the psychiatric 
disability and a 0 percent (noncompensable) rating for the 
skin disability, respectively, and denied a higher rating for 
eithe3r disability.  In March 2002, the veteran filed a 
notice of disagreement (NOD); and the RO issued a statement 
of the case (SOC) in July 2002.  The veteran filed a 
substantive appeal (via a VA Form 9, Appeal to Board of 
Veterans' Appeals) in August 2002.  In December 2002, the RO 
issued a supplemental SOC (SSOC)  reflecting the continued 
denial of higher ratings..

In June 2003, the veteran testified during a hearing before 
an Acting Veterans Law Judge (AVLJ) at the RO; a copy of the 
hearing transcript is associated with the record.

In August 2005, the Board remanded the appeal to the RO via 
the Appeals Management Center (AMC), in Washington, DC, for 
additional development.  After accomplishing further action, 
the RO continued the denial of higher ratings (as reflected 
in a May 2006 SSOC) and returned these matters to the Board.  
/
In an October 2006 letter, the Board apprised the veteran 
that the AVLJ that conducted his 2003 hearing was no longer 
employed with the Board, and informed him of his right to 
another hearing.  In a November 2006 response, the veteran 
indicated that he wanted another hearing before a Veterans 
Law Judge at the RO (Travel Board).  In December 2006, the 
matters on appeal were  remanded to the RO for a Travel Board 
hearing.  

In February 2007, the veteran and his spouse testified during 
a hearing before the undersigned Veterans Law Judge at the 
RO; a transcript of the hearing is of record.  During that 
hearing, the veteran submitted, along with a waiver of 
initial RO jurisdiction, additional documentary evidence.  
The Board accepts this evidence for inclusion in the record 
on appeal.  See 38 C.F.R. § 20.1304 (2007).

For the reasons expressed below, the matters on appeal are, 
again, being remanded to the RO via the AMC, in Washington, 
DC.  VA will notify the veteran when further action, on his 
part, is required.

As final preliminary matters, the Board notes that, in an 
August 2004 statement, the veteran raised a claim for 
entitlement to compensation benefits, pursuant to the 
provisions of 38 U.S.C.A. § 1151, for additional heart 
disability, as a result of VA negligence in failing to treat 
him for complaints of chest pains.  During the February 2008 
hearing, the veteran's attorney raised the issue of service 
connection for post-traumatic stress disorder (PTSD).  As the 
RO has not adjudicated these matters, they are not properly 
before the Board; hence, they are referred to the RO for 
appropriate action.  


REMAND

Unfortunately, the claims file reflects that further RO 
action on the appeal is warranted, even though such will, 
regrettably, further delay an appellate decision on these 
claims.

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).  
Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).

Since the passage of the VCAA, various court cases have 
further defined VA's duty to notify claimants.  As held in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).. in 
rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  The AMC provided the general notice required by 
Dingess/Hartman in a letter dated in March 2006 and 
readjudicated his claims in a May 2006 SSOC. 

However, the collective notices of the RO and AMC in the 
record fail to meet specific notice requirements applicable 
to claims for increased ratings discussed by the United 
States Court of Appeals for Veterans Claims (Court) in a 
recent decision, Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  In Vazquez-Flores, the Court found that, at a 
minimum, adequate VCAA notice requires that VA notify the 
claimant that, to substantiate an increased rating claim: (1) 
the claimant must provide, or ask VA to obtain, medical or 
lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life; (2) if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  

Regarding notice as required by Vazquez-Flores, the Board 
notes that the March 2001, September 2005 and the March 2006 
VCAA letters collectively provided some of the notice 
required in (1) and (4) above in relation to his claims for 
higher ratings.  However, these notices did not inform the 
veteran that he should provide either lay or medical evidence 
of the effect that worsening of his disability has on his 
employment and daily life or that should an increase in 
disability be found a disability rating will be determined by 
applying relevant diagnostic codes and could be as high as 
100 percent.  In addition, the RO has not given the general 
notice required by (2) above.  

Accordingly, due process requires that notice to the veteran 
that meets the requirements of Vazquez-Flores-particularly 
that specified in (1), (2) and (3) above-must be provided.  
As action by the RO is needed to fulfill the notification 
provisions of the VCAA (see, e.g., Disabled American Veterans 
v. Secretary of Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 
2003) and Pelegrini v. Principi, 18 Vet. App. 112 (2004)), a 
remand of these matters to the RO is warranted.  

On remand, the RO should, through VCAA-compliant notice, give 
the veteran another opportunity to provide information and/or 
evidence pertinent to the claims on appeal, explaining that 
he has a full one-year period for response.  See 38 U.S.C.A. 
§ 5103 (b)(1)(West 2002); but see also 38 U.S.C.A. § 
5103(b)(3)) (West Supp. 2007) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  The RO should 
also invite the appellant to submit all pertinent evidence in 
his possession, and ensure that its notice to the veteran 
meets the notice requirements of Vasquez Flores, as outlined 
above.  

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the veteran provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2007).

The Board also finds that specific additional development in 
this appeal is warranted.  

During his hearing, the veteran's attorney asserted that the 
veteran's psychiatric disability warrants a schedular 100 
percent rating as it renders him unemployable and that his 
skin disability warrants a compensable rating.  The veteran 
testified that he had been awarded full disability by the 
Social Security Administration (SSA) beginning in 2004 and 
that he was hospitalized by VA in August 2006 due to suicidal 
thoughts, intent and plan and fear of losing control during a 
severe episode of urticaria.  He presented to the hospital 
with a towel around his head.  He also testified that he has 
tried to kill his son and hit his wife.  During episodes of 
urticaria, the veteran stated that he feels like he looks 
like a monster as his mouth, lips and the area around his 
eyes swell up and he gets deep red welts all over his body.  
As a result, he cannot leave the house, he stays in his room, 
his daughter shuns him, and his friends cannot come and 
visit.  The veteran submitted a report from a private 
psychiatrist, who saw him on three separate occasions in 
January 2008.  This psychiatrist diagnosed the veteran with 
PTSD, in addition to anxiety and major depressive disorder, 
and opined that the veteran's mental condition is of such 
depth and severity as to prevent him from engaging in "any 
domestic affair", that he should continue on psychiatric 
treatment for an indefinite period of time, and that his 
prognosis is very poor.

In addition, the Board notes that, while the veteran was 
afforded VA skin examinations in October 1998 and January 
2006, his skin disability was not in an active phase during 
either examination.  However, it appears that, on various 
occasions in 2000, 2001, and 2004 and during an August 2006 
VA hospitalization, his skin symptomatology was in an active 
phase, for which various antihistamines have been prescribed.

The above-noted medical findings, statements, and testimony 
suggest that the veteran's service-connected psychiatric and 
skin disabilities may have increased in severity since the 
veteran's last VA examinations in January 2006.  Hence, 
additional examination is warranted to obtain more 
contemporaneous findings.  See 38 U.S.C.A. § 5103A (West 
Supp. 2007); 38 C.F.R. § 3.159.  

The Board also points out that specific to the claim for 
increase for psychiatric disability,  in addition to anxiety 
and dysthymia, the record reflects diagnoses of various other 
psychiatric disorders, to include PTSD and major depressive 
disorder.  As noted above, the veteran's private psychiatrist 
in a January 2008 report opined that the severity of the 
veteran's psychiatric disability rendered him unable to work.  
However, as there is no medical opinion of record as to 
whether it is medically possible to distinguish the effects 
and impact of his service-connected disability from those 
attributable to other diagnoses, a medical opinion in this 
regard is needed.  The Board emphasizes that, if it is not 
possible to distinguish the effects of service-connected and 
nonservice-connected conditions, the reasonable doubt 
doctrine dictates that all symptoms be attributed to the 
veteran's service-connected disability.  See Mittleider v. 
West, 11 Vet. App. 181 (1998); 38 U.S.C.A. § 3.102 (2007).  

Also, as regards the veteran's skin disability, effective 
August 30, 2002 (during the pendency of the appeal), the 
rating criteria for evaluating skin disorders found in VA's 
Rating Schedule at 38 C.F.R. § 4.118 were amended.  See 67 
Fed. Reg. 49,590-99 (July 31, 2002).  The modifications to 
the Rating Schedule include creation of Diagnostic Code 7825 
for urticaria and a revision of Diagnostic Code 7806 for 
eczema.  The new version of the regulations may only be 
applied as of the effective date of that change.  See 
VAOPGCPREC 3-2000 (2000).  However, the veteran's skin 
disability has been rated as noncompensably disabling under 
Diagnostic Codes 7806, 7817-7899 (in effect prior to August 
30, 2002), evaluated by analogy to dermatitis or eczema, and 
as noncompensably disabling under Diagnostic Code 7817 
(effective since August 30, 2002), evaluated by analogy to 
exfoliative dermatitis (erythroderma).  See 38 C.F.R. § 4.118 
(in effect prior to and since August 30, 2002).  

The Board notes that angioneurotic edema (angiodema) has been 
associated with the veteran's urticaria and, according to the 
SSA's January 2006 disability determination, he has had his 
vocal cords operated on.  Thus, the Board finds that the 
veteran's symptomatic dermagraphism with chronic urticaria 
associated with angiodema may also be evaluated under 
38 C.F.R. § 4.104, Diagnostic Code 7118, for evaluating 
angioneurotic edema, during the entire period under review, 
and/or under Diagnostic Code 7825, for evaluating urticaria, 
since August 30, 2002.  As such, the VA physician designated 
to examine the veteran's skin should render appropriate 
clinical findings that responsive to the applicable criteria 
for rating the disability.   

In view of all of the above,  the RO should arrange for the 
veteran to undergo VA skin and psychiatric examinations, by 
appropriate physicians, at a VA medical facility.  The 
veteran is hereby advised that failure to report for any 
scheduled VA examination(s), without good cause, shall result 
in a denial of the claim(s) for increase.  See 38 C.F.R. 
§ 3.655(b) (2007).  Examples of good cause include, but are 
not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  Id.  If 
the veteran fails to report to any scheduled examination(s), 
the RO must obtain and associate with the claims file any 
copy(ies) of notice(s) of the date and time of the 
examination(s) sent to the veteran by the pertinent VA 
medical facility.

Prior to arranging for the veteran to undergo further 
examination, the RO should obtain and associate with the 
claims file all outstanding VA medical records.  The claims 
file currently includes recent outpatient treatment records 
from the San Juan VA Medical Center (VAMC) dated from August 
1998 to July 5, 2005, with selected treatment records dated 
from August 25, 2006, to October 6, 2006.  The Board 
emphasizes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Hence, the RO must obtain all outstanding 
pertinent treatment records since July 5, 2005, especially 
those pertaining to his August 2006 VA hospitalization, 
following the current procedures prescribed in 38 C.F.R. 
§ 3.159 as regards requests for records from Federal 
facilities. 

The RO should also obtain outstanding SSA records.  In this 
regard, as noted above, in a January 2006 decision, the SSA 
determined that the veteran was unemployable due to both 
service-connected and nonservice-connected disabilities.  
While SSA records are not controlling for VA determinations, 
they may be "pertinent" to VA claims.  See Collier v. 
Derwinski, 1 Vet. App. 412 (1991); Murincsak v. Derwinski, 2 
Vet. App. 363 (1992).  Hence, when VA is put on notice of the 
existence of SSA records, as here, it must seek to obtain 
those records before proceeding with the appeal.  See 
Murincsak; also, Lind v. Principi, 3 Vet. App. 493, 494 
(1992).  Thus, the Board finds that the RO should obtain and 
associate with the claims file copies of all medical records 
underlying any SSA determination, following the current 
procedures prescribed in 38 C.F.R. § 3.159(c) with respect to 
requesting records from Federal facilities.

The Board also points out that the evidence of record shows 
that the veteran has been treated by several private 
psychiatrists during the period in question.  When VA is put 
on notice of the existence of private medical records, VA 
must attempt to obtain those records before proceeding with 
the appeal.  See Lind v. Principi, 3 Vet. App. 493, 494 
(1992); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  
Hence, in its notice letter, the RO should request that the 
veteran provide authorization to enable it to obtain medical 
records from any private healthcare provider identified by 
the veteran.

As a final point, the Board points out that the medical 
evidence of record includes the January 2006 SSA 
determination and reports of private psychiatric evaluations, 
and other medical records and lay statements that have yet to 
be translated from Spanish into English (identified in the 
record by blue tabs).  This should be accomplished on remand.

The actions identified herein are consistent with the duties 
to notify and assist imposed by the VCAA.  007).  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full VCAA 
compliance.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claims on appeal.  

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should obtain from the San 
Juan VAMC all outstanding pertinent 
records of in-patient and outpatient 
evaluation and/or treatment for the 
veteran from July 5, 2005 to the 
present-to particularly include copies 
of the veteran's August 2006 
hospitalization records.  The RO must 
follow the procedures set forth in 38 
C.F.R. § 3.159(c) as regards requesting 
records from Federal facilities.  All 
records and/or responses received should 
be associated with the claims file.

2.  The RO should request from SSA 
copies of all medical records 
underlying any decision awarding 
disability benefits to the veteran and 
any other determination.  In requesting 
these records, the RO should follow the 
current procedures of 38 C.F.R. 
§ 3.159(c) with respect to requesting 
records from Federal facilities.  All 
records/responses received should be 
associated with the claims file.

3.  The RO should send to the veteran and 
his attorney a letter requesting that the 
veteran provide sufficient information, 
and if necessary, authorization to enable 
it to obtain any additional evidence 
pertinent to the claims on appeal that is 
not currently of record.  The RO should 
specifically request that the veteran 
provide authorization to enable it to 
obtain all outstanding pertinent records 
from Drs. Wilfredo G. Santa and Ruben 
Bravo Valverde.

The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  

The RO should ensure that its letter 
meets the requirements of Vazquez/Flores, 
cited to above (as appropriate).  In 
particular, the RO must notify the 
veteran that, to substantiate his 
increased rating claims that he must 
provide, or ask VA to obtain, medical or 
lay evidence showing the effect that 
worsening or increase in severity of his 
service-connected skin and psychiatric 
disabilities have on his employment and 
daily life.  

In addition, the RO must provide at least 
general notice of all possible diagnostic 
codes under which the veteran's skin and 
psychiatric disabilities may be rated, to 
include former Diagnostic Codes 7118 and 
7806 and current Diagnostic Codes 7118, 
7817 and 7825 under the General Rating 
Formulas described in 38 C.F.R. § 4.104 
and 38 C.F.R. § 4.118 and described in 
38 C.F.R. § 4.130.  The notice should 
also explain that, should an increase in 
disability be found, a disability rating 
will be determined by applying relevant 
diagnostic codes and could be as high as 
100 percent; such notice must also 
provide examples of the types of medical 
and lay evidence that the veteran may 
submit (or ask VA to obtain) that are 
relevant to establishing entitlement to 
increased compensation.  

The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claims within the one-year period).

4.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All records 
and responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
attorney of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

5.  As needed, the RO should have any 
documents in, or added to, the record 
that are in Spanish translated into 
English prior to any scheduled 
examination.  All translations should be 
associated with the claims file.

6.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, the RO 
should arrange for the veteran to undergo 
VA skin and psychiatric examinations, by 
appropriate physicians, at a VA medical 
facility.

The entire claims file, to include a 
complete copy of the REMAND, must be made 
available to each physician designated to 
examine the veteran, and each examination 
report should include discussion of the 
veteran's documented medical history and 
assertions.  All appropriate tests and 
studies should be accomplished (with all 
results made available to the examining 
physician prior to the completion of his 
or her report), and all clinical findings 
should be reported in detail.  Each 
examiner should set forth all examination 
findings, along with the complete 
rationale for the conclusions reached, in 
a printed (typewritten) report.

Skin examination - The physician  should 
describe the veteran's symptomatic 
dermagraphism with chronic urticaria 
associated with angiodema.  Specifically, 
the examiner should indicate whether the 
veteran has attacks of angioneurotic 
edema with or without laryngeal 
involvement and, if so, the duration (1 
to 7 days or lasting longer) and 
frequency (once or twice a year, twice to 
4 times a year, or 5 to 8 times a year).  
The examiner should also indicate whether 
the veteran has recurrent episodes of 
urticaria; and, if so, whether such 
episodes are debilitating; whether they 
occur at least four times during any 12-
month period, and whether they respond to 
treatment with antihistamines or 
sympathomimetics or require continuous or 
intermittent systemic immunosuppressive 
therapy for control.  

Should the skin examiner find  that the 
veteran's symptoms are analogous to 
exfoliative dermatitis (erythroderma), 
the examiner should indicate the  extent 
of any involvement of the skin; and, if 
so, whether there is generalized 
involvement of the skin, whether there 
are systemic manifestations (such as, 
fever, weight loss and hypoproteinemia), 
the specific type of therapy used for 
control (systemic therapy, such as, 
therapeutic doses of corticosteroids, 
immunosuppressive retinoids, PUVA or UVB 
treatments, or electron beam therapy or 
topical therapy), the duration of such 
therapy used during any 12-month period 
(less than 6 weeks or 6 weeks or more), 
or whether such therapy has been constant 
or near-constant.  The examiner should 
specifically comment upon the impact of 
veteran's service-connected skin 
condition on his employability.

Psychiatric examination - The 
psychiatrist should render specific 
findings with respect to the existence 
and extent (or frequency, as appropriate) 
of: memory loss; depressed mood; anxiety; 
panic attacks; sleep impairment; impaired 
judgment, speech, impulse control and/or 
thought processes; neglect of personal 
hygiene and appearance; suicidal 
ideation; and delusions and/or 
hallucinations.  The examiner also should 
render a multi-axial diagnosis, including 
assignment of a Global Assessment of 
Functioning (GAF) scale score 
representing the level of impairment due 
to the veteran's service-connected 
anxiety and dysthymia, and an explanation 
of what the score means.  The examiner 
should specifically comment upon the 
impact of this condition on his 
employability, either alone or in 
conjunction with the veteran's service-
connected skin disability.

The psychiatrist should also offer an 
opinion as to whether it is possible to 
distinguish the symptoms and effects of 
the veteran's service-connected anxiety 
and dysthymia, from those attributable to 
any nonservice-connected psychiatric 
disability (to include PTSD, major 
depressive disorder and/or any other 
diagnosed mood disorder).  If it is not 
medically possible to do so, the 
psychiatrist  should clearly so state, 
indicating that the above-noted findings 
are indicative of the veteran's overall 
psychiatric impairment.

7.  If the veteran fails to report to any 
scheduled examination(s), the RO must 
obtain and associate with the claims file 
(a) copy(ies) of any notice(s) of the 
date and time of the examination(s) sent 
to the veteran by the pertinent VA 
medical facility.

8.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998). 

9.  After completing the requested 
action, and any additional notification 
and development deemed warranted, the RO 
should readjudicate the claims for higher 
ratings.  If the veteran fails, without 
good cause, to report to any scheduled VA 
examination(s), in adjudicating the 
claim(s) for increase, the RO should 
apply the provisions of 38 C.F.R. 
§ 3.655(b), as appropriate.  Otherwise, 
the RO should adjudicate each claim in 
light of all pertinent evidence and legal 
authority.  

10.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his attorney an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND  must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).



